DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
This application is a continuation of application No. 16/494,733.  However, the specification does not include a continuation statement regarding this matter.  The continuation statement should be included in the first paragraph of the specification. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,032,498 in view of Siercks et al. (US 2017/0067739, hereinafter “Siercks”). 
Regarding claim 1, all limitations of application claim 1 are met by the Patent claim 1 except for “a FPGA” that is used to process the image data.  Instead, the Patent claim 1 teaches this processing is performed with a massively parallel processor.  However, it is notoriously well known in the art that a massively parallel processor can be implemented by a FPGA, GPU and/or CPU to process image data as taught by Siercks in paragraph [0388].  
Therefore, it would have been obvious to one of ordinary skill in the art to utilizing a FPGA as a massively parallel processor to process each frame pixel by pixel in a well-known fashion without departing the scope of the invention.  

	Regarding claims 2-4, these claims are directly met by the Patent claims 3-5, respectively. 

	Regarding claim 5, a massively parallel manner is met by the discussion in claim 1. 

	Regarding clams 6 and 7, these claims are also met by the Patent claims 7 and 8, respectively.

	Regarding claim 8, the subject matter of this claim is also met by the discussion in claim 1 in which the massively parallel processor can be a FPGA, a GPU or a CPU. 

	Regarding claims 9-11, these claims are also met by the Patent claims 10-12, respectively.
	Regarding clam 12, see the discussion in claim 1 for the massively parallel processor being a FPGA. 

	Regarding claims 13-17, these claims are also met by the Patent claims 13-17, respectively.  Note that the discussion in claim 1 is incorporated herein for FPGA. 

Application Claims
Patent Claims (US 11,032,498)
1. The method of forming a quantitative two-dimensional image based upon incident events representing individual incident particles, in real time, comprising the steps of:5 (a) detecting incident events; 
(b) amplifying detected events with an analog amplifier; 
(c) converting the detected amplified events to light with a light generating element having a decay time; 
(d) capturing image frames of the light at a frame rate on the order of the light 10 generating element decay time; 
(e) processing each frame pixel by pixel with a FPGA and identifying valid events in individual image frames; 
(f) combining valid events to form the quantitative two-dimensional image.  
2. The method of claim 1 further including the step of subtracting a dark image 15 from captured image frames prior to performing step (e).  


3. The method of claim 1 wherein step (e) comprises the step of (e1) comparing each pixel in a current frame to a corresponding pixel in a previous frame and disqualifying a pixel in the current frame as an event if the corresponding pixel in the previous frame was tagged as an event. 20  
4. The method of claim 3 wherein step (e) comprises the steps of: (e2) determining if a pixel is the brightest in its region and disqualifying it as an event if it is not; (e3) determining if the brightness of the pixel is above a hot pixel threshold, and disqualifying it as an event if it is; and25 (e4) identifying the pixel as a valid event if it was not disqualified.  
5. The method of claim 3 wherein step (e) is performed in a massively parallel manner.12  
6. The method of claim 3 wherein: step (e) includes the steps of- forming individual processed frames from current frames; and combining several processed frames to form event images; and wherein 5 step (f) includes the step of - combining event images.  
7. The method of claim 3 wherein: step (e) includes the step of forming individual event images from current frames; and 10 step (f) includes the step of combining event images.  
8. Apparatus for forming a quantitative two-dimensional image based upon incident events representing individual incident particles, in real time, comprising: an analog amplifier configured to amplify incident particles;15 a detector for detecting an amplified incident particle signal and generating image frames based on the signal; a general processor; and a massively parallel processor; wherein the general processor is configured to receive the image frames and 20 transmit image frame data to the massively parallel processor; and wherein the massively parallel processor is configured to process each frame pixel by pixel and to identify valid events in individual image frames and process frames to generate event images in real time; and wherein the general processor is further configured to combine event images to 25 form the quantitative two-dimensional image.13  
9. The apparatus of claim 8, wherein the analog amplifier comprises a microchannel plate detector (MCP).  
10. The apparatus of claim 9 further comprising a phosphor plate configured to convert the output of the MCP into light which forms the amplified incident particle 5 signal.  
11. The apparatus of claim 8 wherein the massively parallel processor is further configured to combine processed frames to form event images prior to the general processor forming the quantitative two-dimensional image.  
12. The apparatus of claim 8 wherein the massively parallel processor is an 10 FPGA.  
13. Apparatus for forming a quantitative two-dimensional image based upon incident events representing individual incident particles, in real time, comprising: an analog amplifier configured to amplify incident particles;15 a converter configured to convert the amplified incident particles to light; a detector for detecting the light and generating image frames at a rate of at least about 100 frames per second based on the light; a general processor; and an FPGA formed of at least about 1000 parallel processing elements;20 wherein the general processor is configured to receive the image frames and transmit image frame data to the massively parallel processor; and wherein the FPGA is configured to process each frame pixel by pixel and to identify valid events in individual image frames and process frames to generate event images in real time;25 and wherein the general processor is further configured to combine event images to form the quantitative two-dimensional image.14  
14. The apparatus of claim 13 wherein each parallel processing element is configured to compare each pixel in a current frame to a corresponding pixel in a previous frame and disqualify a pixel in the current frame as an event if the corresponding pixel in the previous frame was tagged as an event. 5  
15. The apparatus of claim 14 wherein each parallel processing element is configured to: - determine if a pixel is the brightest in its region and disqualify it as an event if it is not; - determine if the brightness of the pixel is above a threshold, and disqualify it as an 10 event if it is; and - identifying the pixel as a valid event if it was not disqualified.  
16. The apparatus of claim 13 wherein the detector is a CMOS camera.  
17. The apparatus of claim 16 wherein the converter comprises a phosphor layer and wherein the CMOS camera generates frames at a rate on the order of the decay 15 time of the phosphor layer.

1. The method of forming a quantitative two-dimensional image based upon incident events representing individual incident particles, in real time, comprising the steps of:  5(a) detecting incident events; (b) amplifying detected events with an analog amplifier; 
(c) converting the detected amplified events to light with a light generating element having a decay time; 
(d) capturing image frames of the light at a frame rate on the order of the light 10generating element decay time; 
(e) processing each frame pixel by pixel with a massively parallel processor and identifying valid events in individual image frames; 
(f) combining valid events to form the quantitative two-dimensional image.  
2. The method of claim 1 wherein the massively parallel processor is a GPU.  
153, The method of claim 1 further including the step of subtracting a dark image from captured image frames prior to performing step (e).  
4. The method of claim 1 wherein step (e) comprises the step of (el) comparing each pixel in a current frame to a corresponding pixel in a previous frame and disqualifying a pixel in the current frame as an event if the corresponding 20pixel in the previous frame was tagged as an event.  
5. The method of claim 4 wherein step (e) comprises the steps of: (e2) determining if a pixel is the brightest in its region and disqualifying it as an event if it is not; (e3) determining if the brightness of the pixel is above a hot pixel threshold, and  25disqualifying it as an event if it is; and (e4) identifying the pixel as a valid event if it was not disqualified.  
6. The method of claim 4 wherein step (e) is performed by a GPU.  
7. The method of claim 4 wherein: step (e) includes the steps of- forming individual processed frames from current frames; and combining several processed frames to form event images; and wherein 5step (f) includes the step of - combining event images.  
8. The method of claim 4 wherein: step (e) includes the step of forming individual event images from current frames; and 10step (f) includes the step of combining event images.  
9. Apparatus for forming a quantitative two-dimensional image based upon incident events representing individual incident particles, in real time, comprising: an analog amplifier configured to amplify incident particles;  15a detector for detecting an amplified incident particle signal and generating image frames based on the signal; a general processor; and 
a GPU; wherein the general processor is configured to receive the image frames and 20transmit image frame data to the GPU; and wherein the GPU is configured to process each frame pixel by pixel and to identify valid events in individual image frames and process frames to generate event images in real time; and wherein the general processor is further configured to combine event images to 25form the quantitative two-dimensional image.  

10. The apparatus of claim 9, wherein the analog amplifier comprises a microchannel plate detector (MCP).  
11. The apparatus of claim 10 further comprising a phosphor plate configured to convert the output of the MCP into light which forms the amplified incident particle 5signal.  
12. The apparatus of claim 9 wherein the GPU is further configured to combine processed frames to form event images prior to the general processor forming the quantitative two-dimensional image.  

1013. Apparatus for forming a quantitative two-dimensional image based upon incident events representing individual incident particles, in real time, comprising: an analog amplifier configured to amplify incident particles; a converter configured to convert the amplified incident particles to light; a detector for detecting the light and generating image frames at a rate of at least 15about 100 frames per second based on the light; a general processor; and a massively parallel processor formed of at least about 1000 parallel processing elements; wherein the general processor is configured to receive the image frames and 20transmit image frame data to the massively parallel processor; and wherein the massively parallel processor is configured to process each frame pixel by pixel and to identify valid events in individual image frames and process frames to generate event images in real time; and wherein the general processor is further configured to combine event images to 25form the quantitative two-dimensional image.  

14. The apparatus of claim 13 wherein each parallel processing element is configured to compare each pixel in a current frame to a corresponding pixel in a 14WO 2018/170508PCT/US2018/023146 previous frame and disqualify a pixel in the current frame as an event if the corresponding pixel in the previous frame was tagged as an event.  
15. The apparatus of claim 14 wherein each parallel processing element is configured to:  5determine if a pixel is the brightest in its region and disqualify it as an event if it is not;  determine if the brightness of the pixel is above a threshold, and disqualify it as an event if it is; and  identifying the pixel as a valid event if it was not disqualified.  
1016. The apparatus of claim 13 wherein the detector is a CMOS camera.  
17. The apparatus of claim 16 wherein the converter comprises a phosphor layer and wherein the CMOS camera generates frames at a rate on the order of the decay time of the phosphor layer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NHAN T. TRAN
Primary Examiner
Art Unit 2697



/NHAN T TRAN/Primary Examiner, Art Unit 2697